Citation Nr: 1728756	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for cervical spine degenerative arthritis on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an increased (compensable) rating for postoperative left shoulder scar on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a rating in excess of 20 percent for left shoulder degenerative joint disease, status post exostosis surgery, from July 8, 2001, to January 14, 2004.

4.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person (A&A) or housebound status.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 14, 2004, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

6.  Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to September 1950.  He died in December 2011 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from multiple rating decisions.

By way of procedural history, in a May 1996 rating decision, the RO in Atlanta, Georgia denied a rating in excess of 20 percent for the Veteran's cervical spine disability and a compensable rating for his scar disability.  In June 1996, the Veteran filed a timely notice of disagreement (NOD) with respect to those issues.  In June 1996, a statement of the case (SOC) was issued and the Veteran perfected an appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in September 1996. 

In an October 1998 rating decision, the Atlanta RO awarded a 40 percent rating for the cervical spine disability, effective June 26, 1995.  Later that month, a supplemental SOC (SSOC) regarding the increased rating claims for a cervical spine and scar disabilities was issued.  In May 2002, another SSOC regarding those claims was issued.

In July 2003, the Board remanded the issues of increased ratings for a cervical spine disability and a scar to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in March 2004 and January 2005 SSOCs) and returned these matters to the Board for further appellate consideration.

In a July 2005 decision, the Board denied a compensable rating for the scar disability and remanded the cervical spine disability claim again for further development.  In addition, the Board remanded the issue of entitlement to a TDIU for the issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran appealed the Board's denial of a compensable rating for the scar disability to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the Court granted a Joint Motion filed by counsel for the Veteran and the VA Secretary, setting aside the Board's July 2005 denial of a compensable rating for the scar disability.  In December 2006, the Board remanded the claim for a compensable rating for a scar disability to the AOJ for further development, pursuant to the instructions of the Joint Motion.  After accomplishing further action, the AOJ continued to deny both a compensable rating for the scar and a rating in excess of 40 percent for the cervical spine disability (as reflected in November 2007 and October 2008 SSOCs) and returned these matters to the Board for further appellate consideration.

In a November 2007 rating decision, the RO in Nashville, Tennessee granted service connection for the left shoulder disability and assigned a noncompensable rating, effective August 31, 1995, a 10 percent rating, effective November 27, 1996, and an 80 percent rating, effective January 14, 2004.  Additionally, the RO granted a TDIU, effective January 14, 2004.  In May 2008, the Veteran timely filed an NOD with respect to a higher rating for the shoulder disability prior to January 14, 2004 (the period prior to the 80 percent rating) and an earlier effective date for the award of a TDIU.  In October 2008, a statement of the case (SOC) was issued and the Veteran perfected an appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In a March 2009 SSOC, the AOJ continued to deny increased ratings for the left shoulder disability, the cervical spine disability and the scar disability, and also denied an earlier effective date for the award of a TDIU.  In a May 2009 decision, the Board denied increased ratings for the cervical spine and scar disabilities on schedular bases, and remanded the claims for an increased rating for the left shoulder disability and an earlier effective date for the award of a TDIU.

In an April 2010 decision, the Board denied an increased rating for a left shoulder disability, and remanded claims for extra-schedular ratings for the cervical spine and scar disabilities, and the claim for an earlier effective date for the award of a TDIU.  After accomplishing further action, the AOJ continued to deny extra-schedular ratings for the scar and cervical spine disabilities and an earlier effective date for the award of a TDIU (as reflected in an October 2010 SSOC) and returned these matters to the Board for further appellate consideration.

The Veteran appealed the Board's denial of an increased rating for the left shoulder disability to the Court.  In July 2011, the Court granted a Joint Motion filed by counsel for the Veteran and the VA Secretary, setting aside the Board's April 2010 denial of a rating in excess of 10 percent for the period from July 8, 2011, to January 14, 2004 for the left shoulder disability.

In a February 2012 decision, the Board dismissed the claims for extra-schedular ratings for the cervical spine and scar disabilities, a rating in excess of 10 percent for the period from July 8, 2011, to January 14, 2004 for the left shoulder disability, and an earlier effective date for the award of a TDIU, due to the death of the Veteran.  Thereafter, pursuant to 38 U.S.C.A. § 5121A, the Veteran's spouse was substituted as the appellant for the purpose of processing the Veteran's claims to completion.  See Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

In a November 2012 decision, the Board denied extra-schedular ratings for the cervical spine and scar disabilities, and remanded the claims for an increased rating for the left shoulder disability and an earlier effective date for the award of a TDIU.  The Veteran appealed the Board's denial of extra schedular ratings for the cervical spine and scar disabilities to the Court.  In June 2013, the Court granted a Joint Motion filed by counsel for the Veteran and the VA Secretary, setting aside the Board's November 2012 denial of extra-schedular ratings for the scar and cervical spine disabilities.  In June 2014, the Board remanded those claims to the AOJ for further development, pursuant to the instructions of the Joint Motion.  After accomplishing further action, the AOJ continued to deny extra-schedular ratings for the scar and cervical spine disabilities, an increased rating for the left shoulder disability and an earlier effective date for the award of a TDIU (as reflected in a September 2014 SSOC) and returned these matters to the Board for further appellate consideration.

In July 2015, the Board again remanded the claims for extra-schedular ratings for the scar and cervical spine disabilities, an increased rating for the left shoulder disability, and an earlier effective date for the award of a TDIU to the AOJ for further development.  Additionally, a claim for accrued benefits was remanded for issuance of an SOC, pursuant to Manlincon, supra.  After accomplishing further action, the AOJ continued to the other matters on appeal (as reflected in a June 2016 SSOC) and returned these matters to the Board for further appellate consideration.

A June 2016 SOC continued the denial of accrued benefits and the appellant perfected an appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2016.

In a June 2016 rating decision, service connection for cause of death was denied.  While an October 2016 SOC addressed service connection for cause of death, subsequent substantive appeals (VA Form 9) have made clear that the appellant was not seeking to perfect an appeal of that issue.  Likewise, written arguments from the appellant's attorney have not addressed that issue.  In any event, the appellant did not perfect an appeal of the issue of service connection for cause of death and it is not before the Board.

In an October 2016 rating decision, an increased, 20 percent rating was granted for the period from July 8, 2001, to January 14, 2004, which is on appeal, as discussed above.  As a higher rating is assignable for the period on appeal, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 was denied.  In November 2016, the appellant submitted an NOD with respect to the 38 U.S.C.A. § 1318 claim.  A November 2016 SOC continued the denial of DIC compensation under 38 U.S.C.A. § 1318 and appellant perfected an appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2016.

As a final preliminary matter, the Board has recharacterized the issue of entitlement to accrued benefits as one for entitlement to SMC based on A&A, as set forth on the title page of this decision.  As noted above, the appellant was substituted as the claimant for purposes of adjudicating the claims pending at the time of the Veteran's death.  The AOJ has adjudicated the merits of whether SMC based on A&A was warranted (as recently as in an October 2016 SSOC) and considered all pertinent evidence related to the claim, to include evidence received after the Veteran's death, which would be considered in a substituted claim, but not one for accrued benefits.  See 38 C.F.R. § 3.1000(a).

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  The Veteran's cervical spine degenerative arthritis symptoms have not been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.

3.  The Veteran's postoperative left shoulder scar symptoms have not been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.

4.  Pertinent to the period from July 8, 2001, to January 14, 2004, the Veteran's left (major) shoulder disability was manifested by flexion limited to no less than 90 degrees.  There was no evidence of left shoulder motion limited to midway between side and shoulder level in either forward flexion or abduction; nor was there evidence of ankylosis or impairment of the humerus, clavicle, or scapula.

5.  The Veteran has did not suffer the anatomical loss or loss of use of both feet or one hand and one foot, was not service-connected for blindness in both eyes, and was not permanently bedridden due to service-connected disability, at the weight of the probative evidence does not indicate that, as a result of his service-connected disabilities, he required assistance in accomplishing the activities of daily living, and was unable to protect himself from the hazards and dangers of his daily environment.

6.  The ratings assigned for the Veteran's service-connected disabilities did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for award of a TDIU prior to January 14, 2004, and the criteria for invoking the procedures for assignment of a TDIU on an extra-schedular basis were not met prior to January 14, 2004.

7.  The Veteran was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for cervical spine degenerative arthritis, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2016).

2.  The criteria for a compensable rating for postoperative left shoulder scar, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2016).

3.  The criteria for a disability rating in excess of 20 percent for left (major) left shoulder degenerative joint disease for the period from July 8, 2001, to January 14, 2004, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).

4.  The criteria for an award of SMC based on A&A are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).

5.  The criteria for an effective date earlier than January 14, 2004, to include on an extra-schedular basis pursuant 38 C.F.R. § 4.16(b), for the award of a TDIU are not met. 38 U.S.C.A. §§ 5110(a), 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2016).

6.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMO)). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the claims for higher ratings, a May 2008 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  That letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the claims were readjudicated last in an October 2016 SSOC, after the appellant was provided with the opportunity to submit additional evidence and argument in support of the claims and to respond to the VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

Specific to the claims for higher, extra-schedular ratings, an October 2010 SSOC set forth the provisions of 38 C.F.R. § 3.321.  The claims were subsequently readjudicated in multiple SSOCs, thereby curing any timing notice with regard to the extra-schedular rating claims.

Regarding the claim for SMC based on A&A, a notice letter dated June 2011 detailed how to substantiate that claim, prior to the initial adjudication of that claim.  Likewise, the appellant was afforded notice dated April 2012, which detailed how to substantiate a claim for DIC, prior to the initial adjudication of that claim.

The Board notes that pursuant to 38 C.F.R. § 3.1010(f)(a), "VA will send notice . . . to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate."  As the notice here is deemed adequate, as discussed above, further notice to the appellant is not required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes post-service VA treatment records, reports of VA examinations, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the appellant and by her representative, on her behalf.   The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required.

Throughout the course of this appeal, prior to his death, the Veteran was afforded multiple VA examinations to determine the severity of the disabilities on appeal.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's scar, left shoulder and cervical spine symptoms symptoms, to include appropriate testing, and pertinent clinical findings. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issues herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

All outstanding records have been obtained.  Likewise, pursuant to the July 2015 remand directives, the scar and cervical spine disability claims were referred to the Director of Compensation and Pension Service for extra-schedular consideration. Ultimately, the AOJ issued an SSOC reflecting the denial of the claims for higher extraschedular ratings for the cervical spine and scar disabilities, a higher rating for the left shoulder disability and entitlement to accrued benefits (now recharacterized above, as discussed in the introduction), following a review of all the evidence of record.

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In sum, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims decided herein.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Extra-schedular Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2016).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

1.  Cervical Spine Disability

The Veteran's cervical spine degenerative arthritis was evaluated as 40 percent disabling under Diagnostic Code 5290-5293 prior to September 23, 2003, and under new Diagnostic Code 5242 thereafter.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002, prior to the effective date of the award of service connection for the lumbosacral spine disability.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016)).

Prior to September 26, 2003, cervical spine disabilities were evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  In pertinent part, a 30 percent rating applied to severe limitation of motion, and a 20 percent rating applied to moderate limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  The words "moderate" and "severe" were not defined in the Rating Schedule or in the regulations during this time period. Although numerical ranges of motion were not specified in the prior rating criteria for limitation of motion of the cervical spine, the amended regulations provide guidance in this regard. VA stated that the "normal" ranges of motion associated with the amended regulations were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2d ed., (1984) (AMA Guide), which is the last edition of this publication that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal ranges of motion for the spine, the current definition is based on medical guidelines that have been in existence since 1984 and that provide guidance regarding what constitutes "moderate" and "severe" limitations of motion.

Effective September 26, 2003, spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease rates disabilities as follows, in pertinent part, a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).

For VA compensation purposes, a normal range of motion for the cervical spine is 45 degrees of flexion, 45 degrees of extension, 45 degrees of lateral flexion in each direction, and 80 degrees of rotation in each direction.  The normal combined range of motion of the cervical spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 340 degrees.  38 C.F.R. § 4.71a, Plate 2 (2016).

When rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note(1) (2016).

In March 1995, the Veteran reported complaints to his VA physician of neck pain with radiation to the left hand.  An October 1995 magnetic resonance imaging (MRI) study revealed degenerative changes in the cervical spine with neural foraminal narrowing.

The Veteran underwent a VA examination in March 1996.  He reported neck pain with decreased range of motion, as well as numbness over the third, fourth, and fifth fingers.  On examination, there was forward flexion of the cervical spine to 40 degrees and extension to 5 degrees, lateral flexion to 5 to 10 degrees bilaterally, and left rotation to 5 degrees and right rotation to 30 degrees.

In a November 1996 statement, the Veteran stated that the first thing he feels in the morning is pain in his neck.  He stated he has numbness in his arms with use, such as holding a phone or driving.  He also stated he has constant and chronic neck pain which dictates the way he lives his life, such as limiting his travel and activities.

A November 1996 VA examination revealed forward flexion and extension of the cervical spine to be 30 degrees.  Lateral flexion was 15 degrees bilaterally.  Rotation was 25 degrees bilaterally.  X-rays showed "spondylolisthesis" of the cervical spine at C4, C5, and C6.  There was also disc narrowing and foraminal encroachment on the left at C4-C7 and C5-C6 consistent with radicular symptoms.

The Veteran underwent VA examination in October 1998.  He had neck and back pain, particularly in the morning.  He could not do any physical work, such as raking leaves or pushing a vacuum, without experiencing extreme pain.  On examination, forward flexion of the cervical spine was 20 degrees with pain and extension was 30 degrees with pain.  Lateral flexion was 30 degrees with pain bilaterally.  Rotation was 40 degrees with pain bilaterally.  No neurological deficits were noted.  X-rays showed extensive changes of cervical spondylosis at C4-5 and C5-6.

In April 2001, the Veteran reported that he was unable to work for nine years due to neck and back pain.

The Veteran underwent VA examination in January 2004.  He reported chronic and progressive neck pain with decreased range of motion.  Pain was worsened with cold weather.  He also reported occasional numbness and pain in both upper extremities.  On examination, there was no pain or tenderness on palpation of the cervical spine.  Forward flexion was to 20 degrees and extension was to 10 degrees. Lateral flexion and rotation were both to 20 degrees, bilaterally.  There was a slight decrease in fine touch and sensation of the left hand.  X-rays revealed severe degenerative disc disease with narrowing of the disc space level at C4-C5 and C6-C7.

The Veteran underwent VA examination in July 2011. He reported back pain that kept him from bending to put on his pants.  He denied any bowel or bladder incontinence.  He could bathe and get ready for bed on his own.  On examination, forward flexion of the cervical spine was 20 degrees and extension was 15 degrees. Lateral flexion was 20 degrees bilaterally.  Right rotation was 45 degrees, and left rotation was 40 degrees.  The examiner noted that the Veteran's service-connected conditions, including his cervical spine, made it more difficult to carry out some of his activities of daily living, but did not prevent him from ambulating, caring for himself, or traveling beyond the home.

A medical record review by Dr. F.B., M.D., dated July 2014, was submitted.  In that review, he opined that it was at least as likely as not that the Veteran's headaches were caused or aggravated by his cervical spine disability.  He explained ". . . many patients with cervical disease have headaches in association with me [sic] this disease and associated nerve root irritation and some spinal stenosis.  Therefore, it is likely than not that his headaches were caused by a cervical spine disease."  Further, he opined that radicular symptoms were at least as likely as not related to the cervical spine disability because ". . . cervical disc disease causes pressure on the spinal nerve roots which in turn causes radicular symptoms."  Finally, he explained that, regarding marked interference with employment, ". . . the cervical spine condition causes pain, causes weakness and numbness in the hands and causes pain which is aggravated by turning the head or looking upward."

Pursuant to the July 2015 remand, the AOJ referred the claim for extra-schedular consideration, and in June 2016, the C&P Director determined that an extra-schedular rating was not warranted.  He noted that examinations performed during the Veteran's lifetime did not reveal any ankylosis or neurological deficits secondary to his cervical spine disability.  He further noted the 2014 review performed by Dr. F.B.  However, the Director explained that the objective medical evidence did not show any headaches or neurological deficits linked to the cervical spine disability.  Further, the Director explained that there was no evidence of any impact on employment or hospitalizations due to the cervical spine disability.  Thus, he concluded that an increased rating based on an extra-schedular rating for the cervical spine disability was not warranted. 

For the following reasons, the Board finds that an extra-schedular rating for the Veteran's cervical spine disability is not warranted.  It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).

Initially, the Board finds that the opinions of Dr. F.B. are of limited probative value.  To that end, regarding the cervical spine disability, Dr. F.B.'s opinions are generalized.  Regarding headaches, he noted that many patients with cervical spine disabilities have associated headaches.  He does not explain why the Veteran specifically had headaches which were related to his cervical spine disability.  Moreover, regarding radicular symptoms, he explained that ". . . cervical disc disease causes pressure on the spinal nerve roots which in turn causes radicular symptoms."  Again, Dr. F.B. does not explain how the Veteran's radicular symptoms were associated with his cervical spine disability.  Instead, like his opinion regarding headaches, Dr. F.B. provides a general statement regarding neurological symptoms and then concludes that neurological symptoms were related to his service-connected disability.  Essentially, Dr. F.B. concludes that because headaches and neurological symptoms occur in individuals with cervical spine disabilities, those symptoms were related to the Veteran's cervical spine disability.  Further, the other medical evidence of record does not show that the Veteran had any headaches or other neurological symptoms associated with his cervical spine disability.  Indeed, a January 2005 VA examiner explained that the Veteran had diabetic peripheral neuropathy, for which he is not service-connected.  Further, in an addendum, the examiner explained that an MRI showed no significant compression of the cervical spine and therefore no evidence of any myelopathy.  Finally, the examiner explained that the Veteran's cervical spine disability is not associated with any neurological deficits, rather those deficits are related to other disabilities, such as diabetes.  Given the above evidence, the Board affords Dr. F.B.'s generalized opinions less probative weight than the other medical evidence of record, which does not show a link between any neurological symptoms and the cervical spine disability.  Indeed, that evidence explains why neurological symptoms are not related to the service-connected disability.  As such, the Board affords the January 2005 VA examiner's opinion and the other medical evidence-which, unlike Dr. F.B's opinions, pertains to the Veteran's actual situation as opposed to a general statement-more probative weight. See D'Aries, supra.  

Accordingly, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for evaluating the service-connected cervical spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine condition with the established criteria found in the rating schedule for that disability shows that the rating criteria (both old and new) reasonably describes the Veteran's disability level and symptomatology.  That is, the Veteran's cervical spine disability does not result in any symptomatology that falls so far outside the rating schedule to render it inadequate.  The applicable rating criteria and assigned disability rating contemplate limited motion, pain, and impairment of some daily activities.  Notably, under the new schedular rating criteria, the Veteran is assigned a disability rating for his cervical spine condition that is only contemplated where the evidence demonstrates unfavorable ankylosis of the cervical spine, which is not shown by the evidence in the present case.  Consequently, the Veteran's continued 40 percent disability rating is under the old rating criteria for intervertebral disc syndrome (Diagnostic Code 5293), which still would have provided a higher rating should the evidence have shown pronounced intervertebral disc syndrome.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45.  In addition, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Further, the applicable criteria contemplate separate ratings for associated neurological abnormalities.  Thus, even if the Veteran had neurological symptoms related to his cervical spine disability, that symptomatology would be considered by the schedular rating criteria.  As the Veteran's symptoms are contemplated by the applicable rating criteria, his cervical spine degenerative arthritis is not so exceptional as to warrant the rating schedule inadequate.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected cervical spine disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. Accordingly, consideration of an extra-schedular disability rating under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For all the foregoing reasons, the Board finds that the matter of the Veteran's entitlement to higher, extra-schedular rating for the cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Scar

The Veteran's left shoulder scar has been evaluated as noncompensably disabling under Diagnostic Code 7805.

The Board notes that the criteria for evaluating skin disabilities, including scars, contained in 38 C.F.R. § 4.118 were revised effective on August 30, 2002.  See 67 Fed. Reg. 49,590-595 (2002).  Diagnostic Code 7805, under which the evaluation was assigned, was not changed when the criteria were revised.  Likewise, other diagnostic codes pertaining to the skin remained substantially unchanged after the revision.  The revised provisions, however, offer other criteria upon which skin disabilities may be evaluated that are not covered by the former provisions and are potentially relevant to the evaluation on appeal.

Prior to August 30, 2002, Diagnostic Codes 7801 and 7802 applied to burn scars and are, therefore, not applicable in the present case.  Under the revised rating schedule, Diagnostic Codes 7801 and 7802 apply to scars that are not on the head, face or neck, and, therefore, are applicable in the present case.  Currently, Diagnostic Code 7801 provides that scars on other than the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas covered exceed 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Currently, Diagnostic Code 7802 provides that scars on other than the head, face or neck that are superficial and that do not cause limited motion warrant a 10 percent evaluation if the area or areas covered are 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  Under Diagnostic Code 7802, scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7802 Note(1) (2016).

Prior to August 2002, superficial scars that are poorly nourished with repeated ulceration warranted a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  Currently, a 10 percent disability rating is assigned for superficial scars that are unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2016).  An unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  at Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note(2).

Prior to August 30, 2002, Diagnostic Code 7804 provided that a superficial scar that was tender and painful on objective demonstration warranted a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Under the revised regulation, a 10 percent disability rating is assigned for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note(1).

Under Diagnostic Code 7805, a scar is to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2002 & 2016).

VA again amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and neither he nor the appellant has requested consideration under the revised rating criteria. Therefore, the Board will consider the claim under the old criteria.

The Veteran underwent a VA examination in March 1996.  The left shoulder scar measured 3.5 inches.  The examiner described it as well-healed, noninfected and nontender.  There was full range of motion of the left shoulder.

During an October 1998 VA examination, the Veteran's left shoulder scar measured 10 centimeters in length and 1 centimeter in width.  There was no tenderness on examination or adherence to the underlying tissue.  Some underlying tissue loss was noted to be present.  There was no ulceration, inflammation, edema, and keloid formation.  There was no limitation of motion of the left shoulder caused by the scar.

During a January 2004 VA examination, the Veteran's left shoulder scar was noted to be about 7 to 8 centimeters in length.  There was no significant deformity or disfigurement noted.

A February 2007 VA examination revealed global tenderness of the left shoulder, but no specific tenderness over the scar.  The scar was 15 centimeters and noted to be "slightly disfiguring."  There was no loss of tissue, discoloration, or color contrast.

A medical record review by Dr. F.B., M.D., dated July 2014, was submitted.  Pertinent here, Dr. F.B. stated that the skin scar by itself did not cause the Veteran any functional limitation.

Pursuant to the July 2015 remand, the AOJ referred the claim for extra-schedular consideration, and in June 2016, the C&P Director determined that an extra-schedular rating was not warranted.  He noted that examinations performed during the Veteran's lifetime did not reveal that the Veteran's scar was either painful or caused limited motion.  He further noted the 2014 review performed by Dr. F.B. and explained that there was no evidence of any impact on employment or hospitalizations due to the scar disability.  Thus, he concluded that an increased rating based on an extra-schedular rating for the scar was not warranted.  The Board agrees.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for evaluating the service-connected left shoulder scar is inadequate.   A comparison between the level of severity and symptomatology of the Veteran's left shoulder scar with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describe his disability level and symptomatology. Indeed, the Veteran's scar has been essentially asymptomatic throughout the period on appeal. Consequently, the Veteran's left shoulder scar does not result in any symptomatology that falls so far outside the rating schedule to render it inadequate to rate this disability. Symptoms which were noted, such as slight disfigurement and underlying tissue loss, are contemplated by the rating schedule

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected scar have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. Accordingly, consideration of an extra-schedular disability rating under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

For all the foregoing reasons, the Board finds that the matter of the Veteran's entitlement to higher, extra-schedular rating for the scar disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating for Left Shoulder Disability

Initially, by way of background, as discussed above in the introduction, service connection for left shoulder degenerative joint disease was granted in a November 2007 rating decision.  The Veteran disagreed with the initial, staged ratings assigned.  Ultimately, the Board denied increased ratings for the left shoulder disability in an April 2010 decision.  Following an appeal to the Court, pursuant to a Joint Motion, the Court vacated the portion of the Board's decision that denied a rating in excess of 10 percent from July 8, 2001, to January 14, 2004.  Later, in an October 2016 rating decision, a 20 percent rating was granted for the period from July 8, 2001, to January 14, 2004.  Thus, the Board's inquiry is limited to whether a rating in excess of 20 percent is warranted for the period from July 8, 2001, to January 14, 2004.

The October 2016 rating decision made clear that it was awarding an increased rating under the Diagnostic Code criteria relating to limitation of motion, as there was evidence that the left arm was limited to 90 degrees of motion.  The Board notes that the Veteran was left-handed, making the left shoulder his major joint.

Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis. Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203.  Under Diagnostic Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major (dominant) arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id.  Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.

Notably, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A July 2001 VA treatment record notes that the Veteran fell a few days previously and fractured his left radius.  The Veteran's left forearm was casted.  He subsequently underwent occupational therapy.  The occupational therapy notes are silent regarding complaints or findings referable to the Veteran's left shoulder.  In September 2001 the Veteran stated that he was independent in all activities of daily living.  Left upper extremity examination revealed 90 degrees of shoulder flexion.

A January 2002 VA treatment record showed that the Veteran took Celebrex for pain in his neck, shoulders and left hand.

A January 2003 VA treatment record noted left shoulder flexion with elbow flexion at 90 degrees.  Left shoulder stiffness and hemiparesis were noted.

A November 2003 VA treatment record noted that the Veteran had a flexion contracture of his left upper extremity secondary to an old stroke.

An additional VA examination was carried out in January 2004, subsequent to the period on appeal.  The Veteran's history was reviewed.  He stated that his pain had been chronic and progressively worse.  The examiner noted that in 2001 the Veteran slipped and fell on his outstretched hand, resulting in a fracture of the distal left radius.  He noted that, following casting, the Veteran had significant deformity of the left hand and in the subsequent two years lost complete function of the left hand and wrist.  The examiner also noted that, as the result of the long period of immobilization of the wrist, the Veteran's left elbow and shoulder were frozen.  Physical examination revealed significant contracture and deformity of the left hand and wrist with severe decreased range of motion of the hand, wrist, elbow, and shoulder to almost zero degrees.  He noted left shoulder abduction to 50 degrees and external and internal rotation to 30 degrees.  The pertinent diagnoses were exostosis of the left humerus status post excision and history of severe degenerative joint disease of the left shoulder and elbow.  The examiner concluded that the Veteran had good range of motion of the left shoulder prior to fracture of the left radius, but that fixation and immobilization in a cast resulted in misuse contracture of the shoulder and elbow.

A medical record review by Dr. F.B., M.D., dated July 2014, was submitted.  In that submission, he stated that the Veteran's left shoulder disability worsened to the extent that it should have been rated 40 percent disabling under Diagnostic Code 5201.  He further stated "a severe contractures [sic] of the left upper extremity which, and particularly severe contractures of the shoulder are equivalent to a flail shoulder pain in the shoulder has become useless and not controllable by the patient.  This condition was present but [sic] August 2001 when his casting was removed."  Then, he stated that the Veteran's disability ". . .warrants a rating in excess of 10% under diagnostic code 5201.  Since he has almost no motion of the shoulder he rates 40% impairment of the upper limb."  Finally, he indicated that the Veteran's left arm had become contracted and useless by August 2001.

The above-cited evidence does not show that a rating in excess of 20 percent is warranted.  Under Diagnostic Code 5202, there is no evidence of recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  Likewise, there is no evidence of any fibrous union of the humorous or false flail joint.  Further, there is no evidence of any flail joint during this period.  While significant deformity was shown at the January 2004 VA examination, this examination occurred after the period on appeal and, accordingly, the Veteran was awarded an 80 percent rating for the time period thereafter.  Indeed, during the period from July 8, 2001, to January 14, 2004, there is no evidence of any impairment of the humerus, including recurrent dislocation or malunion.  For those reasons, a rating under Diagnostic Code 5202 for the period from July 8, 2001, to January 14, 2004, is not warranted.

Regarding Diagnostic Code 5201, the evidence reflects that the Veteran's left arm was limited to 90 degrees, or shoulder level during this period.  The Board has considered the recent statement of Dr. F.B., some ten years following this period.  However, his statement is not in accord with the facts.  To that end, treatment records show that motion was limited to 90 degrees.  Dr. F.B., who is purported to have reviewed the record, asserts that the Veteran had almost no motion of the shoulder and the left arm had become contracted and useless by August 2001.  Indeed, records show that in 2003 the Veteran had movement of the left shoulder to 90 degrees.  The indication by Dr. F.B. that the Veteran had nearly no motion of the shoulder is not in accord with the factual record and thus is not entitled to any probative weight.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Further, a November 2003 VA treatment record noted that flexion contracture of the left arm was due to an old stroke, not the Veteran's service-connected disability. Indeed, the Board affords the most probative weight to the contemporaneous medical records which documented the Veteran maintained some range of motion in the left shoulder during this period, despite Dr. F.B.'s after-the-fact statement that the Veteran's left arm had become contracted, which the evidence shows was related to an old stroke.

Finally, there is no evidence or argument evidencing impairment of the clavicle or scapula or ankylosis, rendering Diagnostic Codes 5203 and 5200 inapplicable.

In reaching the above conclusions, the Board has considered evidence of functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the criteria above.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. at 7.  However, the evidence discussed above does not show functional loss attributable to pain, weakness, excess fatigability or incoordination.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's left shoulder disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's left shoulder disability for the period on appeal.  The rating schedule fully contemplates the symptoms associated with the left shoulder disability, to include limitation of motion and malunion of the shoulder joint.  No symptomatology outside limitation of motion or malunion has been shown.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left shoulder disability.  As such, the Board finds that the rating schedule is adequate to evaluate his disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted from January 14, 2004.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case from January 14, 2004.  Prior to that date, for the reasons indicated in the discussion concerning an earlier effective date for TDIU below, the evidence does not reflect that there is any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against assignment of any higher rating for the left shoulder disability at any point from July 8, 2001, to January 14, 2004.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

4.  SMC

By way of background, the Veteran's claim for SMC based on A&A was received on April 19, 2011.  SMC based on A&A was denied in an August 2011 rating decision and, subsequent to the Veteran's death, the appellant was substituted as the claimant for the purpose of all pending claims, to include the SMC claim.

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden" is defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

For the period on appeal, the Veteran was service connected for the left shoulder disability (rated 80 percent disabling), the cervical spine disability (rated 40 percent disabling), and the left shoulder scar (rated 0 percent disabling).  He was also in receipt of a TDIU, effective January 14, 2004.

The Veteran was afforded a VA examination in July 2011.  There, the examiner stated that the Veteran was not permanently bedridden and could travel beyond his domicile.  The Veteran reported waking up and being able to dress, but needing help putting on long pants.  He stated that back pain prevented him from bending to put pants on.  Further, he noted eating breakfast, but that his wife makes breakfast.  The Veteran reported that he used the microwave to cook simple foods.  He also noted occasional outings each week.  The Veteran also explained that he was able to sit in a shower seat and bathe himself.  He also stated that he was able to get ready for bed on his own.  The examiner reported that neck pain is problematic and the left shoulder disability did not prevent the Veteran from protecting himself from the daily environment.  The Veteran was able to walk without assistance within the home.  The examiner stated that the Veteran's service-connected disabilities did not prevent him from self-care, the ability to ambulate or travel beyond the premises of the home.

As part of his July 2014 medical record review, Dr. F.B. state that the Veteran's cervical spine and left shoulder disabilities resulted in the need for regular aid and attendance.  He explained that "[h]e will require help with the dressing and undressing, preparation of food and any other activity that requires the use of both hands."

In light of the above, the weight of the evidence does not indicate that the Veteran's service-connected disabilities required the aid and attendance of another individual.  To that end, the Veteran was able to dress himself with the exception of putting on long pants.  The Veteran himself reported that he was able to prepare simple foods in the microwave and was able to feed himself.  The Veteran also explained that he was able to sit in a shower seat and bathe himself.  He also stated that he was able to get ready for bed on his own.  While the July 2011 examiner reported that neck pain is problematic, the left shoulder disability did not prevent the Veteran from protecting himself from the daily environment.  The examiner concluded that the Veteran's service-connected disabilities did not prevent him from self-care, the ability to ambulate or travel beyond the premises of the home.

The Board acknowledges the opinion of Dr. F.B.  However, that opinion is not consistent with the facts of record.  While Dr. F.B. concluded that the Veteran requires help with dressing, preparation of food and any activity that requires the use of both hands, the July 2011 VA examination report indicates otherwise.  The Veteran himself stated that he only needs help putting on long pants and is able to prepare meals in the microwave and is also able to feed himself.  Dr. F.B.'s statement is not in accord with the factual record, to include the July 2011 VA examination report.   See Reonal, supra.  Thus, it is of minimal probative value.

The July 2011 VA examiner's report and opinion is of substantial probative weight.  The report is based on the Veteran's own statements and a physical examination of the Veteran, to include a review of his service-connected disabilities.  The examiner explained the limitations caused by the Veteran's service-connected disabilities and explained that the disabilities did not prohibit the Veteran from self-care, the ability to ambulate or travel beyond the premises of the home.  The Board finds the opinion of the July 2011 VA examiner probative.  See Hayes, supra.  Thus, it outweighs the opinion of Dr. F.B., which as explained above, is not consistent with the facts of record, to include the July 2011 VA examination report.

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against a finding that SMC based on A&A is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

5.  Earlier Effective Date

By way of background, the Veteran's claim for a TDIU was received on October 8, 1996.  Ultimately, in a November 2007 rating decision, a TDIU was granted, effective January 14, 2004.  The Veteran timely disagreed with the effective date for the award of a TDIU.

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Prior to January 14, 2004, service connection was in effect for the left shoulder disability, which was rated as 0 percent disabling until November 27, 1996, 10 percent disabling until July 8, 2001, and 20 percent disabling until January 14, 2004.  The cervical spine disability was rated 40 percent disabling from June 26, 1995, forward, and the left shoulder scar has been rated 0 percent disabling since 1978.  His combined rating was 40 percent from June 26, 1995, and 50 percent from November 27, 1996, until a TDIU was granted, effective January 14, 2004.  Thus, the Veteran did not meet the basic eligibility requirements for a TDIU on a schedular basis prior to January 14, 2004.  Nevertheless, as mentioned above, if a veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the first line authority for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  However, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case as the weight of the evidence indicates that the Veteran's service-connected disabilities, alone, did not render him unemployable prior to January 14, 2004.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination. See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Considering the entire record in light of the above, the Board finds that an earlier effective date for a TDIU is not warranted.

In his 1996 claim for a TDIU, the Veteran reported that he last worked full-time in March 1988 as a salesman.  He reported that pain and headaches from his cervical spine disability prevented him from working.  He reported completing two years of college-level education. 

Records from the Social Security Administration (SSA) show that the Veteran was determined to meet the standards for SSA disability for coronary artery disease with angina and anxiety, neither of which are service-connected.

A November 1996 VA examination noted that the Veteran retired from working as a realtor due to severe stasis dermatoses in the forelegs.  The Veteran stated that sensory dysesthesia in the arms due to sensory radiculopathy also contributed to his retirement.  The Veteran also reported being in constant pain and being afraid to work.

In his July 2014 record review, Dr. F.B. stated that the Veteran became unemployable in 2001 due to his service-connected disabilities as the Veteran's left arm had become contracted and useless.  He also noted that the cervical spine disability caused pain which was aggravated by turning the head or looking upward.

The Board concludes that the criteria for a TDIU prior to January 14, 2004, have not been met.  Initially, the Board notes that Dr. F.B. concluded that the Veteran was rendered unemployable sometime in 2001 due to contracture of the left arm.  As discussed above, this statement is not in accord with the record.  Indeed, records show that in 2003 the Veteran had movement of the left shoulder to 90 degrees.  The indication by Dr. F.B. that the Veteran had nearly no motion of the shoulder is not in accord with the factual record and thus is not entitled to any probative weight.   See Reonal, supra (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Moreover, the other evidence of record does not reflect that the Veteran was unemployable due to his service-connected disabilities prior to January 14, 2004.  To that end, the Veteran was in receipt of SSA disability due to disabilities other than any service-connected disability.  Moreover, the evidence as described above, does not indicate any functional impairment due to his service-connected scar disability.

Regarding the cervical spine disability, the evidence reflects that at the Veteran displayed forward flexion to 40 degrees and extension to 5 degrees at the March 1996 VA examination.  Likewise, he was able to flex to 30 degrees and extend to 30 degrees at a November 1996 VA examination.  The Veteran also reported an inability to perform physical labor without extreme pain at the October 1998 VA examination.  Regarding the left shoulder disability, the Veteran displayed 90 degrees of shoulder flexion in July 2001.  The same was shown on a January 2003 VA treatment record.  Additionally, there is a November 2003 VA treatment record noted a flexion contracture of his left upper extremity due to an old stroke.

To the extent that the appellant contends and the Veteran contended he was unemployable due to his service connected disabilities prior to January 2004, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  However, the Board finds that the above probative medical opinions describing the functional impairment caused by the service connected disabilities, consistent with the evidence of record, are of greater probative weight than the lay assertions.

In consideration of all the evidence of record, the weight of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unemployable prior to January 14, 2004.  The Veteran's service-connected left shoulder and cervical spine disabilities resulted in some pain and limitation of motion of those joints.  However, there is no evidence that those disabilities prevented the Veteran from performing any type of work.  To that end, the Veteran reported completing two years of college-level education.  While he reported that he was unable to perform physical labor due to extreme pain, there is no evidence that the Veteran was unable to perform non-physical tasks prior to January 14, 2004.  Likewise, as regards Dr. F.B.'s statement that the Veteran's left arm became contracted and useless in 2001, that statement is not consistent with the record.  Moreover, the treatment records note that the Veteran's left arm eventually became contracted due to an old stroke, not as a result of his service-connected left shoulder disability.  As such, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case as the weight of the evidence indicates that the Veteran's service-connected disabilities, alone, did not render him unemployable prior to January 14, 2004, and referral of this matter to the Director of Compensation Services is not warranted.

For all of the foregoing reasons, the Board finds that the preponderance of the evidence is against an effective date earlier than January 14, 2004, for the award of a TDIU.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

6.  38 U.S.C.A. § 1318

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c).

In the present case, the Veteran was discharged from his final period of active service in September 1950.  During his lifetime, he was service-connected for degenerative joint disease of the left shoulder, degenerative arthritis of the cervical spine and a left shoulder scar.   His combined disability rating was 20% from November 1, 1978; 40% from June 26, 1995, 50% from November 27, 1996; and 90% from January 14, 2004.  He was in receipt of a TDIU from January 14, 2004 until his death on December 14, 2011.  Hence, the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service. Also, the evidence does not show that he was a former POW.  In addition, the appellant has not alleged any specific error in any prior final rating decision, which would rise to the level of an allegation of CUE. See Andrews v. Principi, 18 Vet. App. 177, 181 (2004) (holding that "[a] CUE allegation must identify the alleged error with some degree of specificity").  Therefore, there is no basis to find that the Veteran was entitled to receive total disability compensation at the time of death but for CUE in a decision on a claim filed during the Veteran's lifetime, pursuant to 38 C.F.R. § 3.22(b)(1).

The Veteran had admirable service and made sacrifices for his country, and the Board is sympathetic to the appellant's situation.  The Board is bound, however, by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Although the Board is required to "render a decision which grants every benefit that can be supported in law," it regrets that there is no basis in law to grant the claim being decided herein.  38 C.F.R. § 3.103(a) (2016).  In sum, the criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met and the appellant's claim must be denied for lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

A rating in excess 40 percent for cervical spine degenerative arthritis, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.

A compensable rating for postoperative left shoulder scar, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.

A rating in excess of 20 percent for left shoulder degenerative joint disease, from July 8, 2001, to January 14, 2004, is denied.

SMC based on A&A is denied.

An effective date earlier than January 14, 2004, for the award of a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.

The claim for DIC benefits under 38 U.S.C.A. § 1318 is denied.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


